07/26/2022



                                                                         Case Number: DA 22-0195
     IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 22-0195


STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

JONATHAN WILLIAM PRESLEY,

           Defendant and Appellant.

                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including September 6, 2022, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                    July 26 2022